DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-13, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amico (USPN 4824507) in view of Sepe et al (US 2003/0000430).  Regarding claim 1, D’Amico teaches the claimed process (col 1:55-col 2:46; col 3:4-col 4:21; and col 5:28-col 6:30; and figs 1-7) except producing an aircraft cabin interior.  It should be noted D’Amico teaches two rolls of fabric 26/28 constitute the claimed matric composite material; and mat 12 or workpiece 24 constitutes the claimed support structure.   Also, it should be noted D’Amico teach producing an enveloped molded fiberglass workpiece that is durable and reduced deterioration (col 1:47-52).  Sepe et al teach a lightweight aircraft table top, wherein the table top comprises a honeycomb core of paper or aluminum with fiberglass skins on the upper and lower surfaces of the core (paras. 0001,0005,0016, and 0020; and figs 1-5).  Sepe et al also teach the use of the core with the skins produces a lightweight, strong, and durable aircraft durable table top .  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amico (USPN 4824507) in view of Sepe et al (US 2003/0000430).  Regarding claim 21, D’Amico teaches the claimed process (col 1:55-col 2:46; col 3:4-col 4:21; and col 5:28-col 6:30; and figs 1-7) except producing an aircraft cabin interior.  It should be noted D’Amico teaches two rolls of fabric 26/28 constitute the claimed matric composite .

Applicant’s arguments with respect to claim(s) 1-13,15,19, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the state of the art: 3967996,4997716,4980233,20140302736,20150130105,5023041,5041182,4980233.
CN205167716 teaches using carbon fibers and fiberglass in firewalls.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744